* * * In his petition, petitioner, George Hotz, alleges that on the 16th day of May, 1924, he sustained a double hernia.. The respondent produced several witnesses, who- testified that petitioner neither complained of any injury on that -day, nor stopped work, except at the usual time, which was five p. jr. It.is quite clear that the five requirements in *1080reference of hernia, as contained in subdivision (x), paragraph 11 of the act, have not been, complied with by the petitioner.
I, therefore, find in favor of the respondent, Baker Paint and Varnish Company, and against the petitioner, George Hotz, and dismiss the petition.
John J. Stahl,

Referee.